OPINION OF THE COURT
HANFT, Judge:
During the guilty-plea inquiry in this general court-martial, the trial judge failed to advise the defendant that he was subject to a fine in addition to total forfeitures. Nonetheless, the sentence imposed by the judge included both a fine and total forfeitures which were approved by the convening authority. This was error. While the incomplete advice did not invalidate the plea of guilty, “before both total forfeitures and a fine can be approved the appellant must have been advised during the [guilty-plea] inquiry that his pecuniary loss could exceed the total forfeitures.” United States v. Whitekiller, 8 M.J. 620, 621 (N.C.M.R.1979). See United States v. Whittier, 14 M.J. 606, 607 (A.F.C.M.R.1982). We shall disapprove the fine.
The findings of guilty are affirmed. Reassessing the sentence on the basis of the error noted and the entire record, the Court affirms only so much of the sentence as provides for a dishonorable discharge, confinement at hard labor for six months, forfeiture of all pay and allowances, and reduction to Private E-l.
Senior Judge CLAUSE and Judge COK-ER concur.